Case: 1:20-cv-02433-JG Doc #: 22 Filed: 01/22/21 1 of 2. PageID #: 618



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO
  -----------------------------------------------------------------------
                                                                   :
  TENNESSEE RAND, INC.,                                            :
                                                                   :        CASE NO. 1:20-cv-02433
                        Plaintiff,                                 :
                                                                   :
             vs.                                                   :        OPINION & ORDER
                                                                   :        [Resolving Doc. 18; Doc. 18-1]
  GESTAMP WASHTENAW, LLC, ET AL., :
                                                                   :
                        Defendants.                                :
                                                                   :
  -----------------------------------------------------------------------

  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            Defendants Gestamp Washtenaw, LLC; Gestamp West Virginia, LLC; Gestamp

  Chattanooga, LLC; and Gestamp North America, Inc. move the Court 1 to stay the Case

  Management Conference Scheduling Order 2 in this case.

            The Court DENIES Defendants’ motion to stay the Case Management Conference

  Scheduling Order.

            Defendants filed a pending motion to dismiss for lack of personal jurisdiction and

  improper venue. 3 Defendants now seek to stay the portion of the Case Management

  Conference Scheduling Order requiring them to answer Plaintiff’s complaint until the Court

  rules on the motion to dismiss. 4

            Plaintiff opposes Defendants’ motion.




            1
           Doc. 18; Doc. 18-1
            2
           Doc. 15.
         3
           Doc. 13; Doc. 13-1 (citing Fed. R. Civ. P. 12(b)(2–3)).
         4
            Doc. 18 at 1. This Court “requires defendants to file an answer to the complaint regardless of
  whether they have filed or plan to file a motion to dismiss.” Doc. 15 at 5.
Case: 1:20-cv-02433-JG Doc #: 22 Filed: 01/22/21 2 of 2. PageID #: 619

  Case No. 1:20-cv-02433
  Gwin, J.

          Answering Plaintiff’s complaint and filing counterclaims will not waive the 12(b)

  personal jurisdiction and venue defenses Defendants have already asserted in their motion

  to dismiss. Even Defendants’ cited authorities suggest this conclusion. 5 Moreover, “[t]o

  waive or forfeit a personal jurisdiction defense, a defendant must give a plaintiff a

  reasonable expectation that it will defend the suit on the merits. . . .” 6 But here, Defendants

  have already asserted their personal jurisdiction defense and made their intentions clear.

          For the following reasons, the Court DENIES Defendants’ motion to stay the Case

  Management Conference Scheduling Order and ORDERS Defendants to file any answer

  within 14 days.

  IT IS SO ORDERED.



  Dated: January 22, 2020                              s/         James S. Gwin
                                                                  JAMES S. GWIN
                                                                  UNITED STATES DISTRICT JUDGE




          5
             H.H. Franchising Sys., Inc. v. Klaits, No. 1:12cv709, 2014 WL 1308505, at *3 (S.D. Ohio Mar. 31,
  2014) (“The Court notes that the federal courts of appeals which have addressed the issue have concluded
  that the filing of a counterclaim, in and of itself, does not operate as a waiver to personal jurisdiction.”); 5C
  Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ. § 1397 (3d ed. 2008) (“Since a defendant
  who is contemplating . . . a counterclaim always can avoid waiver by raising his defenses through pre-answer
  motion or by asserting his counterclaim through a pleading amendment, permitting a counterclaim to be
  asserted in the answer without waiving Rule 12(b) defenses comports with the policy behind the federal rules
  of favoring substance over form.”).
           6
              Gerber v. Riordan, 649 F.3d 514, 519 (6th Cir. 2011) (quoting Mobile Anesthesiologists Chicago,
  LLC v. Anesthesia Assoc. of Houston Metroplex, P.A., 623 F.3d 440, 443 (7th Cir.2010)).
                                                            -2-
